Citation Nr: 0635604	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

According to information in the record, the veteran requested 
a personal hearing before a Member of the Board, but failed 
to appear for the scheduled hearing at the RO in August 2006.  
As such, the Board is of the opinion that all due process 
requirements were met regarding his hearing request.


FINDINGS OF FACT

1.  The objective and competent evidence of record 
preponderates against a finding that the veteran engaged in 
combat with the enemy.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has PTSD or that it is related to his period of active 
military service or an event or occurrence therein.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in November 2001 and November 
2003.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
these letters, the veteran also was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted November 2001 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters before the RO's 
September 2006 letter constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

Service records indicate that the veteran was a carpenter in 
heavy construction while in Vietnam between March 1967 and 
March 1968.  They do not show that he received any combat 
medals or citations.  The veteran's service medical records 
are entirely negative for complaints of, or treatment for, a 
psychiatric disorder.  The veteran's August 1968 separation 
examination report is not referable to a psychiatric 
abnormality.

Post service private medical records do not refer to any 
complaints of anxiety or depression.  A February 2002 
statement from Hillside Hospital recounts that the veteran 
was treated at Long Island Jewish Family Consultation Center 
from April 1991 to July 1992 and from February 1993 to May 
1993.  The social worker and program supervisor who drafted 
the hospital statement said that the veteran's diagnostic 
assessment for both time periods was alcohol dependence and 
other substance dependence in full remission.  His Global 
Assessment of Functioning (GAF) score was set at 70 to 68 in 
the first time period and 65 to 70 for the second time 
period.

In a February 2002 written statement, the veteran said he was 
assigned to the 864th Engineer Battalion while serving in 
Vietnam from March 1966 to March 1967.  (His service records 
indicate the veteran served in Vietnam from March 1967 to 
March 1968.)  The veteran said fear and depression soon set 
in after his arrival in Vietnam and that his unit worked 12 
to 16 hours a day seven days a week.  His unit built 
temporary barracks, concrete helicopter pads, and repaired or 
destroyed roads and bridges.  He said that even with support 
he was a "sitting duck waiting for a V.C. [Viet Cong] 
bullet."  The veteran said that even though he was assigned 
to an engineering battalion, he never felt safe.  He thought 
V.C. were always just beyond the tree line waiting to kill 
him.  When the Tet Offensive began on January 30, 1968, the 
veteran said he was at base camp when oil and gas storage 
tanks blew up.  He said he was so scared that he did not 
think he would survive the night.  On his flight out of 
Vietnam a few weeks later he saw red tracer lines and rockets 
coming for his plane and thought he might be killed after 
surviving his tour of duty.  He said he did not tell anyone 
he served in Vietnam for probably 20 years, and the guys he 
was drafted with never spoke of the experience.  After being 
home only a short time dreams began where he saw V.C. in each 
window with a machine gun pointed right at him.  He saw the 
girl he had been dating before Vietnam only on the first 
night of his return.  He then detailed domestic troubles in 
his first marriage.  He also reported insomnia, panic 
attacks, and poor concentration.  He reported another attempt 
at therapy to understand his anger and fear and his failure 
at relationships before he remarried in 1996.

In a February 2002 written statement, the veteran's current 
wife said they lived for years with his depression, anxiety, 
and anger.  She said the depression came and went.  Sometimes 
the veteran spoke to her about Vietnam and sometimes he could 
not.  She said that he did not trust anything or anybody and 
always felt that something bad was going to happen.  He also 
lost faith in himself.  She said that on bad days, the 
veteran jumped at a sudden or loud noise.  He had frequent 
memory and concentration difficulties, and at times suffered 
from insomnia and was irritable.  She said he lived for years 
not knowing how to fix himself.

In his April 2003 letter, which the RO characterized as his 
Notice of Disagreement, the veteran explained the lack of 
medical evidence in his claims file.  He said that Hillside 
Hospital was a satellite of Long Island Jewish Hospital, 
whose sole function was family therapy and not substance 
abuse.  The family consultation was to aid he and his 
children in forming a better relationship in the wake of his 
divorce from their mother.  He consulted another therapist 
for relationship difficulties with his ex-wife, but R.B. 
retired with no forwarding address.  He was treated at New 
Hope Guild, but went there for help with relationship 
difficulties too.  Vietnam was discussed, he said, but New 
Hope destroyed its records after seven years and he should 
not be penalized for that.  He also claimed that PTSD was not 
widely diagnosed or recognized after his discharge from 
service.

In his January 2004 Substantive Appeal, the veteran relates 
that he was shy and withdrawn when he returned to civilian 
life.  He has an uncontrollable rage on occasion without 
apparent reason.  He said that it was not until 1999 that he 
was told he was suffering from PTSD.  Service medical records 
are negative for nervous complaints, he said, because he 
wanted to be a man and serve his country and real men were 
not supposed to be scared.  He did attend the Hillside 
Hospital Family Consultation Center where his children were 
the primary patients.  He criticized the therapist or 
counselor for listing an evaluation about alcoholism or drug 
addiction when the sessions were focused on relationship 
difficulties.  He said PTSD was not diagnosed because the 
therapist or counselor was not treating him, but his 
children.  He said that he began therapy with R.B., a 
certified social worker, because he felt something was wrong 
with him.  In those sessions, she suggested that he feared 
success.  He said that after Vietnam he did not expect a 
career, marriage, children or a long life.  He lived with a 
fear something bad was going to happen.  He said PTSD was not 
being diagnosed in civilian practice at this time.  Ms. R.B. 
is now retired with no forwarding address.  He noted that New 
Hope Guild had merged with another company and that he should 
not be penalized for the fact they keep records for only 
seven years.  He said he did discuss Vietnam in his sessions 
at New Hope and that he started therapy again because he 
still did not know what was wrong with him.  It took him 30 
years to realize that after Vietnam, no matter how hard he 
tried, he could not feel hopeful or that anything good could 
ever happen to him again.  He said PTSD was not raised in 
these sessions.  He said that in 1999 someone at the local VA 
office told him that he might be suffering from PTSD.


III.  Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from injury 
or disease incurred in or aggravated by service.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2005) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat-related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Zarycki, 6 Vet. 
App. at 98.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
Id.  

The veteran's service records do not reflect action in 
combat.  The veteran did complete a PTSD questionnaire and a 
copy is in the claims file.  The RO twice requested that the 
former U.S. Armed Services Center for Unit Records Research 
(USASCURR) verify the veteran's in-service stressor, but 
there is nothing further in the record on this issue.  
However, the veteran has not been diagnosed with PTSD, so it 
was not necessary for the RO to verify the veteran's alleged 
in-service stressor in order to adjudicate his claim.

As to the lack of a medical diagnosis, a lay person, such as 
the veteran or his spouse, is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Board has reviewed the 
written statements of the veteran and his spouse found in the 
record.  It cannot, however, accept these lay statements as 
medical proof of a disease when the record lacks any 
treatment records which show the veteran has a diagnosis of 
PTSD, or an acquired psychiatric disorder, or even an 
anxiety.  There is no indication the veteran has sought 
treatment for PTSD at any VA outpatient clinic.  The veteran 
discusses past counseling sessions involving deteriorating 
relationships in the family, but maintains the subject of 
PTSD never arose although sometimes his conversations with 
medical personnel did revert to Vietnam.

Accordingly, the Board finds that the preponderance of the 
evidence in the record is against the veteran's claim for 
service connection for PTSD.  Although we are sympathetic 
with the veteran's experiences in service, we find a lack of 
competent medical evidence to warrant a favorable decision.  
The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than it own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  

The preponderance of the objective and probative medical 
evidence of record is against the veteran's claim for service 
connection for PTSD.  At such time as PTSD is clinically 
established, the veteran may reopen a claim for service 
connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim for service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


